The plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county on a charge of having unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $250 and imprisonment in the county jail for a period of six months.
The evidence of the state was that the officers procured a search warrant to search the premises at 621 East Maple street, in the town of Cushing, in Payne county, and that on searching these premises they found the defendant asleep in one of the rooms and found four gallons of whisky in the same room. That at that time defendant said that was all the whisky he had. The officers also found some glass fruit jars and other paraphernalia, and later, on searching the defendant's car, which was setting on the street in front of the house, they found some empty bottles and a funnel. The officers testified that they had seen the defendant come to this house a short time before the warrant was obtained, but that they had no knowledge that it was where he lived. The defendant did not take the witness stand and offered no evidence, and there is nothing in the record to establish the fact that the premises searched were the residence of the defendant. *Page 265 
Defendant moved to suppress the evidence for the reason that the search warrant did not contain his name nor any other name but merely a description of the premises.
In the case of Ross v. State, 38 Okla. Cr. 252, 260 P. 90, this court held that it was not absolutely essential that the affidavit set out the name of the owner or occupant.
Certainly, if the name of the owner or occupant may be omitted from the affidavit, they may also be omitted from the search warrant.
The evidence being sufficient to support the verdict of the jury and the errors of law complained of being without merit, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.